DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of Group I (claims1-7) in the reply filed on 06/06/2022 is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
	Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions , there being no allowable generic or linking claim.
Claim Objections
Claim 6 is objected to because of the following informalities: 
in claim 6, “one or both of the hooked portion and the elongated portion are” should be replaced with --one or more of the hooked portion and the elongated portion is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “wherein one or both of the hooked portion and the elongated portion are interchangeable with different hooked portions and elongated portions.” This renders the claim vague and indefinite because it is unclear what the term “different hooked portions and elongated portions” entails, thereby rendering the scope of the claim unascertainable. 
	Claim 7 recites “wherein dimensions and designs of the hooked portion and the elongated portion are configured for use in saddle types where a two-point riding position is used.” This renders the claim vague and indefinite because it is unclear what the term “dimensions and designs of the hooked portion and the elongated portion” entails, thereby rendering the scope of the claim unascertainable. Additionally, it is unclear how this structure is different then what is already claimed in claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is additionally rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 appears to be replacing the hooked portion and/or the elongated portion established in claim 1 with an unknown and unclaimed hooked portion and/or elongated portion. Replacing one or more components in the independent claim fails to further limit the independent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 3716965 A) in view of James (US 7472530 B2).
Re-claim 1, Douglas teaches:
A hinged stirrup bar, comprising: (abstract and figs)
a ring portion for receiving stirrup leather; (Fig 5, Ref 46, col 2 ln 53-col 3 ln 3)
an elongated portion for attachment to a saddle; (Fig 5, Ref 42)
 wherein the ring portion and the elongated portion each contain at least one protruding element which interlock to connect the hooked portion and the elongated portion at an adjustable stirrup bar joint; (Fig 5, the interleaved connection between Ref 52 and the two protrusions on either side of Ref 52, col 2 ln61-67
and wherein the adjustable stirrup bar joint is secured using at least one fastener. (Fig 5, Ref 56, col 2 ln 61-67)
However, Douglas doesn’t teach:
A hooked portion
James teaches:
A hinged stirrup bar (fig 2, Ref 26)
A hooked portion (Fig 2, Refs 27 & 28)
An elongated portion (Fig 2, Ref 19: “Plate 19 is fastened to the saddletree 10” Col 2, lines 56-63)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ring portion of Douglas such that it comprises a hooked shape as taught by James to allow stirrup leather to be removably attached thereon (James-col 4, ln 9-12). 
Re-claim 2, Douglas as modified by James’ hooked portion above further teaches:
wherein the at least one fastener is a pin fitted through apertures on the at least one protruding element on each of the hooked portion and the elongated portion. (Fig 5, Ref 56, col 2 ln 66-67)
Re-claim 3, Douglas doesn’t teach:
wherein the pin is secured in place via welding once fitted through the apertures.
James teaches:
the pin is secured in place via welding once fitted through the apertures. (Figs 2 & 4, Ref 22, pin 20 is secured in place via welding 22 once fitted through aperture (unnumbered) in elongated portion 19, col 3 ln 64-col4 ln3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify pin of Douglas in the above-modified reference such that it was secured in place via welding as taught by James to allow stirrup leather to rigidly attach the pin (James-col 4, ln 10-12) to the adjustable stirrup joint to prevent the joint from becoming undone. 
Re-claim 4, Douglas as modified by James’ hooked portion above further teaches:
wherein the adjustable stirrup bar joint permits radial movement of the hooked portion relative to the elongated portion such that positions of the hooked portion and the elongated portion conform to a horse's body shape. (col 2 ln 49-col 3 ln 3) 
Re-claim 5, Douglas as modified by James’ hooked portion above further teaches:
wherein the hooked portion further comprises at least one stirrup leather aperture for receiving stirrup leather. (Douglas as modified by James’ hooked portion above, Fig 5, see stirrup leather aperture 28 in Fig 1 unnumbered in Fig 5)
Re-claim 6, Douglas as modified by James’ hooked portion above further teaches:
wherein one or both of the hooked portion and the elongated portion are interchangeable with different hooked portions and elongated portions. (Fig 5, 7, 8,10) 
Re-claim 7, Douglas as modified by James’ hooked portion above further teaches:
wherein dimensions and designs of the hooked portion and the elongated portion are configured for use in saddle types where a two-point riding position is used. (Fig 5, see how hinged stirrup bar 20, analogous to bar 40, is present on both left and right sides of the saddle 10 in use)
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4924660 A discloses a hinged stirrup bar with an adjustable stirrup bar joint.
US 0321830 A discloses an adjustable stirrup bar joint. 
US 1087557 A discloses an elongated portion and at least one protruding element. 
US 2464881 A discloses an adjustable stirrup bar with an adjustable stirrup bar joint. 
US 2525849 A at least one stirrup aperture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA MOHAMED ALGHAILANI/             Examiner, Art Unit 3643                                                                                                                                                                                                                                                                                                                                                                                                    /PETER M POON/Supervisory Patent Examiner, Art Unit 3643